Citation Nr: 1743518	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-04 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) to include as secondary to adjustment disorder, irritable bowel syndrome and environmental hazards.

2.  Entitlement to service connection for erectile dysfunction to include as due to combat service and exposure, and aggravation from medications for service connected adjustment disorder 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel 


INTRODUCTION

The Veteran served in the Army National Guard from May 26, 1998 to August 7, 1998 and in the Army from May 10, 2003 to August 23, 2003 and from October 12, 2003 to April 16, 2005.

This matter comes before the Board of Veteran's Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs in Indianapolis, Indiana.

In a December 2012 Decision Review Officer decision, the Veteran was granted service connection for GERD with irritable bowel syndrome (previously coded 7319) with an evaluation of 30 percent effective February 22, 2011.  As 30 percent is the highest schedular evaluation allowed under the law for this condition.  This constitutes a full grant of the benefits sought on appeal for this issue.  In February 2013, the Veteran filed a Form 9 requesting an earlier effective date.  In a March 2016 rating decision the Veteran was granted an earlier effective date of September 22, 2010.  Therefore the Veteran's claim for service connection for GERD has been granted and the issue is no longer on appeal 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for erectile dysfunction.  He submitted a claim for VA compensation in July 2011.  The Board reviewed the record.  Service treatment records show no complaints or findings for erectile dysfunction; medical records dated since service show complaints of erectile dysfunction.  The RO obtained two negative VA medical opinions on both direct and secondary service connection dated in June 2012 and July 2013. 

With regard to the Veteran's service connection claim for erectile dysfunction, the Veteran asserts that his condition was directly related to his military service, or is caused or aggravated by the medication taken for his service connected adjustment disorder.  

After careful consideration, the Board finds that the June 2012 and July 2013 VA medical opinions are inadequate.  The medical opinion from June 2012 is incomplete as it does not address whether there is causation or aggravation of Veteran's erectile dysfunction by either Veteran's service connected adjustment disorder disability or the medication used to treat the Veteran's disability.  Also, the July 2013 medical opinion fails to consider whether the Veteran's erectile dysfunction is etiologically related to his military service.

Therefore, in view of the above, remand is necessary for another VA medical opinion.  It is noted that a medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh against other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 102, 124-25.  Also, "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice letter advising him of the evidence required to substantiate the claim for service connection for erectile dysfunction to include as secondary to service connected disabilities. 

2. Schedule the Veteran for a VA examination for erectile dysfunction.  The examiner should review the claims file in conjunction with the examination.  The review of the claims file should be notated in the examination report.

The record and a copy of this remand order must also be made available to the examiner for review.

3.  After the review of the claims file the VA examiner should provide an opinion as to:

a.)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is etiologically related to service.

b.)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction proximately caused by, or due to the Veteran's service connected adjustment disorder.

c.)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction proximately caused by, or due to, the use of medications for treatment of the Veteran's service connected adjustment disorder.

d.)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was aggravated beyond its natural progression by service connected adjustment disorder, including the use of medications for treatment of the Veteran's adjustment disorder after erectile dysfunction.

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

4.  The examiner must provide a rationale for all opinions rendered with reference to the evidence of record.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rational for such a conclusion. 

5.  The AOJ should review the case to ensure full compliance with the terms of the Board's remand order and should take any corrective action deemed necessary. 

6.  After all development has been completed, the AOJ should readjudicate claim for service connection for erectile dysfunction. If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




